Per Curiam : This was a bill to foreclose a mortgage. One of the defendants to the bill filed a cross-bill, setting up a second mortgage, and praying for a foreclosure thereof. Moore, another defendant, filed a cross-bill, setting up his rights in the mortgaged premises. On the hearing, the circuit court dismissed the cross-bill of Moore, and decreed a foreclosure of the two mortgages. On appeal to the Appellate Court, the decree was modified as to the dismissal of the cross-bill of Moore, but was affirmed as to the foreclosure of the two mortgages. To reverse the judgment of the Appellate Court, the complainant in the original bill, and the complainant in the cross-bill, sued out this writ of error. Upon looking into the record, it appears that the amount involved is only $657, and the record contains no certificate of importance. In a case of this character, where the amount involved is less than $1000, in the absence of a certificate of importance the judgment of the Appellate Court is final, and. the writ of error will have to be dismissed. Writ of error dismissed, Mr. Justice Wilkin took no part in this decision. \